
	

113 HR 4085 IH: Multi-State Worker Tax Fairness Act of 2014
U.S. House of Representatives
2014-02-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 4085
		IN THE HOUSE OF REPRESENTATIVES
		
			February 25, 2014
			Mr. Himes (for himself, Ms. DeLauro, and Ms. Esty) introduced the following bill; which was referred to the Committee on the Judiciary
		
		A BILL
		To amend title 4 of the United States Code to limit the extent to which States may tax the
			 compensation earned by nonresident telecommuters and other multi-State
			 workers.
	
	
		1.Short titleThis Act may be cited as the Multi-State Worker Tax Fairness Act of 2014.
		2.Limitation on State taxation of compensation earned by nonresident telecommuters and other
			 multi-State workers
			(a)In generalChapter 4 of title 4, United States Code, is amended by adding at the end the following:
				
					127.Limitation on State taxation of compensation earned by nonresident telecommuters and other
			 multi-State workers
						(a)In generalIn applying its income tax laws to the compensation of a nonresident individual, a State may deem
			 such nonresident individual to be present in or working in such State for
			 any period of time only if such nonresident individual is physically
			 present in such State for such period and such State may not impose
			 nonresident income taxes on such compensation with respect to any period
			 of time when such nonresident individual is physically present in another
			 State.
						(b)Determination of physical presenceFor purposes of determining physical presence, no State may deem a nonresident individual to be
			 present in or working in such State on the grounds that—
							(1)such nonresident individual is present at or working at home for convenience, or
							(2)such nonresident individual’s work at home or office at home fails any convenience of the employer
			 test or any similar test.
							(c)Determination of periods of time with respect to which compensation is paidFor purposes of determining the periods of time with respect to which compensation is paid, no
			 State may deem a period of time during which a nonresident individual is
			 physically present in another State and performing certain tasks in such
			 other State to be—
							(1)time that is not normal work time unless such individual’s employer deems such period to be time
			 that is not normal work time,
							(2)nonworking time unless such individual’s employer deems such period to be nonworking time, or
							(3)time with respect to which no compensation is paid unless such individual’s employer deems such
			 period to be time with respect to which no compensation is paid.
							(d)DefinitionsAs used in this section—
							(1)StateThe term State means each of the several States (or any subdivision thereof), the District of Columbia, and any
			 territory or possession of the United States.
							(2)Income taxThe term income tax has the meaning given such term by section 110(c).
							(3)Income tax lawsThe term income tax laws includes any statutes, regulations, administrative practices, administrative interpretations, and
			 judicial decisions.
							(4)Nonresident individualThe term nonresident individual means an individual who is not a resident of the State applying its income tax laws to such
			 individual.
							(5)EmployeeThe term employee means an employee as defined by the State in which the nonresident individual is physically
			 present and performing personal services for compensation.
							(6)EmployerThe term employer means the person having control of the payment of an individual’s compensation.
							(7)CompensationThe term compensation means the salary, wages, or other remuneration earned by an individual for personal services
			 performed as an employee or as an independent contractor.
							(e)No inferenceNothing in this section shall be construed as bearing on—
							(1)any tax laws other than income tax laws,
							(2)the taxation of corporations, partnerships, trusts, estates, limited liability companies, or other
			 entities, organizations, or persons other than nonresident individuals in
			 their capacities as employees or independent contractors,
							(3)the taxation of individuals in their capacities as shareholders, partners, trust and estate
			 beneficiaries, members or managers of limited liability companies, or in
			 any similar capacities, and
							(4)the income taxation of dividends, interest, annuities, rents, royalties, or other forms of unearned
			 income..
			(b)Clerical amendmentThe table of sections of such chapter 4 is amended by adding at the end the following new item:
				
					
						127. Limitation on State taxation of compensation earned by nonresident telecommuters and other
			 multi-State workers..
			(c)Effective dateThe amendments made by this section shall take effect on the date of the enactment of this Act.
			
